Citation Nr: 0710591	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an extraschedular rating in excess of 
10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision by the RO that denied 
the veteran's claim for an increased (compensable) rating for 
bilateral hearing loss.

This case was previously before the Board in August 2004.  At 
that time, the Board denied an increased schedular rating for 
bilateral hearing loss.  The matter of the veteran's 
entitlement to an extraschedular evaluation, pursuant to 
38 C.F.R. § 3.321(b)(1), was remanded for additional 
development.  The case is now presented for further appellate 
consideration.


FINDINGS OF FACT

1.  By a decision entered in November 2001, the RO denied the 
veteran's claim for an increased (compensable) rating for 
bilateral hearing loss.

2.  In January 2002, the veteran filed a notice of 
disagreement (NOD) with the November 2001 decision; the RO 
mailed him a statement of the case (SOC) in December 2002.

3.  In January 2003, the veteran filed a substantive appeal 
wherein, among other things, he stated that he was seeking a 
10 percent extraschedular evaluation for his bilateral 
hearing loss; during a hearing held in April 2004, and in an 
associated written presentation, his representative 
reiterated that the veteran was seeking an extraschedular 
rating of 10 percent.

4.  In September 2004, the Board denied an increased 
(compensable) schedular rating for bilateral hearing loss; 
the issue of the veteran's entitlement to an extraschedular 
evaluation was remanded for additional development.

5.  In June 2005, the Director of VA's Compensation and 
Pension Service determined that a 10-percent evaluation was 
in order for the veteran's bilateral hearing loss on an 
extraschedular basis.

6.  In August 2005, the Appeals Management Center (AMC) 
entered a decision implementing the extraschedular award; 
although the award represented a complete grant of the 
benefit sought on appeal (i.e., a 10-percent extraschedular 
evaluation), the AMC notified the veteran that his claim was 
still considered to be in appellate status and that "further 
processing will continue unless you advise us that you are 
now satisfied with this decision."

7.  In December 2005, the veteran's local representative 
filed a written memorandum with the AMC, stating that he had 
reviewed the August 2005 decision and was "satisfied with 
the findings."


CONCLUSION OF LAW

The veteran's appeal, with respect to the matter of his 
entitlement to an increased  evaluation for bilateral hearing 
loss on an extraschedular basis, has been withdrawn.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2006).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination(s) that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the RO, by a 
decision entered in November 2001, denied the veteran's claim 
for an increased (compensable) rating for bilateral hearing 
loss.  The veteran filed an NOD in January 2002; the RO 
mailed him an SOC in December 2002; and he filed a 
substantive appeal in January 2003.  In his substantive 
appeal, the veteran stated that he was seeking a 10 percent 
extraschedular evaluation for bilateral hearing loss.  During 
a hearing held in April 2004, and in an associated written 
presentation, his representative reiterated that the veteran 
was seeking an extraschedular rating of 10 percent.

In September 2004, the Board denied an increased 
(compensable) schedular rating for bilateral hearing loss.  
The issue of the veteran's entitlement to an extraschedular 
evaluation was remanded for additional development.  
Thereafter, in June 2005, while the case was in remand 
status, the Director of VA's Compensation and Pension Service 
determined that a 10-percent evaluation was in order for the 
veteran's bilateral hearing loss on an extraschedular basis.

In August 2005, the Appeals Management Center (AMC) entered a 
decision implementing the extraschedular award.  Although the 
award represented a complete grant of the benefit sought on 
appeal (i.e., a 10-percent extraschedular evaluation), the 
AMC notified the veteran that his claim was still considered 
to be in appellate status and that "further processing will 
continue unless you advise us that you are now satisfied with 
this decision."  In December 2005, the veteran's local 
representative filed a written memorandum with the AMC, 
stating that he had reviewed the August 2005 decision and was 
"satisfied with the findings."

In light of the foregoing, the Board finds that the veteran's 
appeal with respect to the matter of his entitlement to an 
increased evaluation for bilateral hearing loss on an 
extraschedular basis, was withdrawn in December 2005.  The 
representative's statement of that date was clearly filed in 
response to the AMC's August 2005 notice that, following the 
award of the 10-percent evaluation, the AMC still considered 
the veteran's to be in appellate status and that further 
processing would continue "unless you advise us that you are 
now satisfied with this decision."  (Emphasis added.)  The 
statement was in writing, as required by the regulation and, 
given the context in which it was submitted, clearly 
expressed a desire to terminate the appeal.

The Board acknowledges that the veteran's national 
representative subsequently filed additional written argument 
in January 2007, indicating a desire to further pursue the 
appeal.  However, once the appeal was withdrawn in December 
2005, the matter became final.  See, e.g., Hanson v. Brown, 9 
Vet. App. 29, 31 (1996) (when a claim is withdrawn at the RO 
level, it ceases to exist; it is no longer pending and is not 
viable).  The January 2007 submission-filed well outside of 
any period permitted for the filing of appellate 
jurisdictional documents in connection with the RO's decision 
in November 2001-cannot serve to "resurrect" the prior 
appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2006).  Further action by 
the Board on this appeal is not appropriate, and the appeal 
must be dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


